Title: To George Washington from Alexander Hamilton and Henry Knox, 5 August 1794
From: Hamilton, Alexander,Knox, Henry
To: Washington, George


               
                  Sir,
                  Philada August 5. 1794.
               
               The draft of a proclamation and that of an instruction to the Commissioners being both prepared, we take the liberty to suggest that we think a meeting tomorrow morning at such hour as may be convenient to the President, may be adviseable.  The Secretary of State & Attorney General being out of town we cannot consult them, but we will engage the attendance of the Attorney General provisionally by Nine o’Clock & if the President concludes on the Meeting at that hour, he can have the Secy of State apprised of it. We have the honor to be &c.
               
                  A. Hamilton
                  H. Knox.
               
            